*1123ON MOTION TO DISMISS
PER CURIAM.
An order resolving a coverage issue between insured and insurer is not appealable under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv) because such an issue does not resolve liability in favor of a party seeking affirmative relief and because the purpose of the rule is to restrict interlocutory appeals in order to curb piecemeal litigation. Travelers Ins. Co. v. Bruns, 443 So.2d 959 (Fla.1984); see also Logozzo v. Kent Ins. Co., 464 So.2d 605 (Fla. 3d DCA 1985). Furthermore, “the theory underlying the more restrictive rule is that appellate review of non-final judgments serves to waste court resources and needlessly delays final judgment.” Bruns, 443 So.2d at 961.
Motion to dismiss granted.
NESBITT and BASKIN, JJ., concur.